Title: [Diary entry: 28 January 1790]
From: Washington, George
To: 

Thursday 28th. Sent a letter (with an Act of the Legislature of the State of Rhode Island, for calling a Convention of that State to decide on the Constitution of the Union) from Governor Collins, to both Houses of Congress—to do which, was requested by the Act, of the President. The following Gentlemen dined here—viz.—The Vice President the Secretary of the Treasury—Messrs. Schuyler, Morris, Izard Dalton and Butler of the Senate; and Messrs. Smith, (So. Carolina) Stone, Schureman Fitzimmons, Sedgwick, Huger and Madison of the House of Representatives.